     Case 3:19-cr-03515-AJB Document 18 Filed 09/12/19 PageID.36 Page 1 of 1

                                                                   FILED                    8
                                                               I   Sep122019
 1                                                           CLERK, U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA
 2                                                        BY         s1 trinal     DEPUTY


 3
                             UNITED STATES DISTRICT COURT
 4
                            SOUTHERN DISTRICT OF CALIFORNIA
 5

 6    UNITED STATES OF AMERICA,                   Case No.     '19 CR3515AJB
 7                           Plaintiff,           INFORMATION
                                                  ---  ------
 8          v.                                    Title 49, U.S.C., Section
                                                  46504 - Interference with
 9    WEI SING GOH,                               Flight Crew Members and
                                                  Attendants (Felony)
10                           Defendant.

11

12         The United States Attorney charges:

13         On August 13, 2019, within the special aircraft jurisdiction of the

14    United States, defendant WEI SING GOH, by assaulting and intimidating a

15    flight crew member and flight attendant of Japan Airlines Flight JL66,

16    interfered with the performance of the duties of the member and attendant

17   and lessened the ability of the member and attendant to perform those

18   duties, in violation of Title 49, United States Code, Section 46504.
19

20         DATED:   q\ /2\1'1
                      I \
21                                           ROBERTS. BREWER, JR.
                                             United State
22

23

24
                                            Assistant U.S. Attorney
25

26

27

28

     JEST: 9/11/2019
